Citation Nr: 0217671	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  00-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for residuals 
of lumbosacral strain with traumatic arthritis, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel



INTRODUCTION

The veteran had active service from May 1988 to February 
1991.  

This matter came to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in  
Chicago, Illinois (the RO).  The Board remanded the case to 
the RO in May 2001, and the case was returned to the Board 
in October 2002.  


FINDING OF FACT

On November 19, 2002, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of this appeal is requested.  


CONCLUSION OF LAW

The criteria for withdrawal of the veteran's substantive 
appeal have been met.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.204 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 19, 2002, the Board received a letter from the 
veteran dated November 11, 2002 in which he stated that he 
does not wish to continue the appeal process for his claim.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by an 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204 
(2002).  

The veteran has personally withdrawn this appeal by letter 
to VA signed by him and dated November 11, 2002.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal, and it is dismissed 
without prejudice.  


ORDER

The appeal is dismissed.  



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

